DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the new grounds of rejection is made below.
	Regarding claims 1, 8 and 15, Applicant argues that Huang fails to disclose the features “wherein the video generating instruction is generated in response to a user operation on a video generating link on a video playback page,” and the method comprises “determining a target template based on the first video template,’ and wherein “the first video template is a template adopted by a current video shown on the video playback page”.
	Examiner respectfully disagrees.
A. Huang discloses a method for generating a video, comprising: 
receiving a video generating instruction, wherein the video generating instruction Huang, para. 0023, user may communicate with the server in order to obtain information related to producing and playing the personalized video, so that the user can produce the personalized video based on his/her personal requirements; this indicates receiving instruction from a user’s input/operation for producing/generating a video); 
obtaining video templates based on the video generating instruction, wherein the video templates comprises a first video template, and the first video template is a template adopted by a current video shown on the video playback page (Huang, para’s 0023, 0035-0037, in response to the received communication “user’s instruction” to produce a video, receiving video templates for producing a personalized video; each template, for example template #1, of a plurality of templates, corresponds to a respective highlight video currently displayed on a video playback user interface); 
	determining a target template based on the first video template; and generating the video based on the target template (Huang, para’s 0035-0037, 0077, template #1 can be selected as the desired “target” template according to its displayed highlight video and summary).
	Huang does not explicitly disclose the instruction is generated in response to a user operation on a video generating link on a video playback page.
	However, Huang also discloses, after communicating with the server, an instruction can be generated in response to a user operation on a video generating link on a video playback page (as shown in fig. 4, clicking a new video button ”link” on a video interface that displays current highlight video to generate an instruction for creating a new video).


B. In another ground of rejection, Huang discloses a method for generating a video, comprising: 
receiving a video generating instruction, wherein the video generating instruction is generated in response to a user operation (Huang, para. 0023, user may communicate with the server in order to obtain information related to producing and playing the personalized video, so that the user can produce the personalized video based on his/her personal requirements; this indicates receiving instruction from a user’s input/operation for producing/generating a video); 
obtaining video templates based on the video generating instruction, wherein the video templates comprises a first video template, and the first video template is a template adopted by a current video shown on the video playback page (Huang, para’s 0023, 0035-0037, in response to the received communication “user’s instruction” to produce a video, receiving video templates for producing a personalized video; each template, for example template #1, of a plurality of templates, corresponds to a respective highlight video currently displayed on a video playback user interface); 
	determining a target template based on the first video template; and generating Huang, para’s 0035-0037, 0077, template #1 can be selected as the desired “target” template according to its displayed highlight video and summary).
	Huang does not explicitly disclose the instruction is generated in response to a user operation on a video generating link on a video playback page.
	However, Haley discloses an instruction can be generated in response to a user operation on a video playback page (Haley, para. 0177, while viewing a short-form video 132 that plays alongside a section of a song 1310, a user may be presented with an option “instruction or operation” to create their own video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Haley’s technique of generating an instruction on a playback interface for creating a video in Huang’s invention because doing so would enhance user’s playback experience by providing convenience for user to produce a personalized video.
	Huang-Haley does not explicitly disclose but Cavalcanti discloses the instruction is generated in response to a user operation on a video generating link (Cavalcanti, para. 0054, when a user initiates generation of the video by clicking on the "Generate the Video" button on the interactive interface exemplarily illustrated in FIG. 8D, the video generator system creates the custom project file, i.e., generate an instruction to produce a personalized video).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Cavalcanti’s technique of generating an instruction in response to a user’s operation on a link to Huang-Haley’s invention above 
	As to any other arguments not specifically addressed, they are the same as those discussed above and/or addressed in the rejection section below.

Response to Amendment
4.	In response to the amendment, the rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn.        
          In response to the amendment, the rejection of claims 15-20 under 35 USC 101 is withdrawn. 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 1, 8, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2014/0337881, hereinafter Huang). 
Regarding claim 1, Huang discloses a method for generating a video, comprising: 
receiving a video generating instruction, wherein the video generating instruction is generated in response to a user operation (Huang, para. 0023, user may communicate with the server in order to obtain information related to producing and playing the personalized video, so that the user can produce the personalized video based on his/her personal requirements; this indicates receiving instruction from a user’s input/operation for producing/generating a video); 
Huang, para’s 0023, 0035-0037, in response to the received communication “user’s instruction” to produce a video, receiving video templates for producing a personalized video; each template, for example template #1, of a plurality of templates, corresponds to a respective highlight video currently displayed on a video playback user interface); 
	determining a target template based on the first video template; and generating the video based on the target template (Huang, para’s 0035-0037, 0077, template #1 can be selected as the desired “target” template according to its displayed highlight video and summary).
	Huang does not explicitly disclose the instruction is generated in response to a user operation on a video generating link on a video playback page.
	However, Huang discloses, after communicating with the server, an instruction can be generated in response to a user operation on a video generating link on a video playback page (as shown in fig. 4, clicking a new video button “link” on a video interface that displays current highlight video to generate an instruction for creating a new).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating an instruction by the user clicking a link on a user interface to generate communication signal for creating a video as disclosed by Huang above because doing so would enhance user’s video editing experience by providing convenience for user to produce a personalized video.

	Regarding claims 8 and 15, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by the same rationale. Huang further discloses processors, memory, and computer storage medium for storing instructions (Huang, para. 0013, processors, memory, and computer storage medium).

7.	Claims 1-3, 6-10, 13-17, and 20 are rejected under AIA  35 U.S.C. 103  as being unpatentable over Huang et al. (US Publication 2014/0337881, hereinafter Huang) in view of Haley et al. (US Publication 2021/0312948, hereinafter Haley), and further in view of Cavalcanti (US Publication 2013/0272679). 
Regarding claim 1, Huang discloses a method for generating a video, comprising: 
receiving a video generating instruction, wherein the video generating instruction is generated in response to a user operation (Huang, para. 0023, user may communicate with the server in order to obtain information related to producing and playing the personalized video, so that the user can produce the personalized video based on his/her personal requirements; this indicates receiving instruction from a user’s input/operation for producing/generating a video); 
obtaining video templates based on the video generating instruction, wherein the video templates comprises a first video template, and the first video template is a template adopted by a current video shown on the video playback page (Huang, para’s 0023, 0035-0037, in response to the received communication “user’s instruction” to produce a video, receiving video templates for producing a personalized video; each template, for example template #1, of a plurality of templates, corresponds to a respective highlight video currently displayed on a video playback user interface); 
	determining a target template based on the first video template; and generating the video based on the target template (Huang, para’s 0035-0037, 0077, template #1 can be selected as the desired “target” template according to its displayed highlight video and summary).
	Huang does not explicitly disclose the instruction is generated in response to a user operation on a video generating link on a video playback page.
	However, Haley discloses “an instruction can be generated in response to a user operation on a video playback page” (Haley, para. 0177, while viewing a short-form video 132 that plays alongside a section of a song 1310, a user may be presented with an option “instruction or operation” to create their own video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Haley’s technique of generating an instruction on a playback interface for creating a video in Huang’s invention because doing so would enhance user’s playback experience by providing convenience for user to produce a personalized video.
	Huang-Haley does not explicitly disclose but Cavalcanti discloses the instruction is generated in response to a user operation on a video generating link (Cavalcanti, para. 0054, when a user initiates generation of the video by clicking on the "Generate the Video" button on the interactive interface exemplarily illustrated in FIG. 8D, the video generator system creates the custom project file, i.e., generate an instruction to produce a personalized video).
	Therefore it would have been obvious to one of ordinary skill in the art before the s technique of generating an instruction in response to a user’s operation on a link to Huang-Haley’s invention above because doing so would enhance user’s video editing experience by providing convenience for user to produce a personalized video.

Regarding claim 2, Huang-Haley-Cavalcanti discloses the method according to claim 1, wherein the video templates further comprises a second template (Huang, fig. 4, video template #2), wherein the second template comprises one of: 
a template corresponding to a video with a click rate ranking in a top preset rank; a template similar to the first template; a template determined based on user preferences (Huang, fig’s 4 and 5, para’s 0036 and 0037, templates #1 and #2 both have highlight and summary; video templates may be classified into categories for user selection such as video template for proposing, video template for birthday celebration, etc.; therefore based on user’s preference, a template of a specific category can be selected).

Regarding claim 3, Huang-Haley-Cavalcanti discloses the method according to claim 2, wherein said determining a target template further comprises: 
determining the target template based on the first template and the second template in response to a user's selecting instruction (Huang, para. 0035, a desired “target” template can be selected from a list of video templates including templates #1 and #2 displayed on the video template user interface 40 as shown in fig. 4).
Huang-Haley-Cavalcanti further discloses user can select a desire template among a plurality of templates according to the categories into which the templates are classified, and then start the video producing process (Huang, para. 0036, the video templates VT.sub.1-VT.sub.N may be divided into a video template for proposing, a video template for birthday celebration, etc. At this point, the user 104 may first select the type of video template, and then select the desired video template from among the selected types to insert the personalized content; para. 0035, the user may select the desired video template in order to insert the personalized content according to the video template highlight 402 and the video template summary 404, and click a new video button 406 to enter a video producing interface). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply this feature and enable user to switch and replace template between available templates displayed on the video template user interface before generating the personalized video producing process. The motivation would have been to generate the personalized video according to user’s preference.  
Therefore Huang-Haley-Cavalcanti’s combined features render obvious replacing the first template presented on a template page with the second template, when determined that the second template is the target template; and generating the video based on the second template.

Regarding claim 6, Huang-Haley-Cavalcanti discloses the method according to claim 1, wherein said obtaining the video templates further comprises: 
displaying an exemplary page of the first video template, wherein the exemplary page comprises a first exemplary video and a first video production option, wherein the first exemplary video corresponds to the first video template, and the first video production option corresponds to the first exemplary video (Huang, para. 0037, fig. 5, after the user enters the video producing interface, at least one keyframe 502 and an editing area 504 are displayed on the screen. The keyframe displays all keyframes allowing insertion of the personalized content in the video.  When the user clicks any one of the keyframes 502, a corresponding image may be displayed in the editing area.  The editing area displays customizable objects 506 in the keyframe, and the user may insert the personalized content in the customizable objects. The information related to the keyframe and the customizable objects may be obtained in the description file of the video template. The video producing interface further provides a preview button and a delivering button); 
displaying an edit page of the first video template in response to that the first video production option is selected (Huang, para. 0037, an editing area 504 are displayed on the screen. The keyframe 502 displays all keyframes allowing insertion of the personalized content in the video.  When the user clicks any one of the keyframes 502, a corresponding image may be displayed in the editing area 504.  The editing area displays customizable objects 506 in the keyframe 502, and the user may insert the personalized content in the customizable objects).

Regarding claim 7, Huang-Haley-Cavalcanti discloses the method according to claim 6, wherein said obtaining the video templates further comprises: 
displaying a second video template in the exemplary page, wherein the exemplary page comprises a second exemplary video and a second video production option, wherein the second exemplary video corresponds to the second template, and the second video production option corresponds to the second exemplary video; displaying an edit page of the second video template in response to that the second video production option is selected (Huang, para. 0035, template #2 can be selected from a plurality of displayed templates; para. 0037, similar to when template #1 is selected, an editing area 504 are displayed on the screen. The keyframe 502 displays all keyframes allowing insertion of the personalized content in the video.  When the user 104 clicks any one of the keyframes 502, a corresponding image may be displayed in the editing area 504.  The editing area 504 displays customizable objects 506 in the keyframe 502, and the user 104 may insert the personalized content in the customizable objects 506).

Regarding claims 8 and 15, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by the same rationale. Huang-Haley-Cavalcanti further discloses processors, memory, and computer storage medium for storing instructions (Huang, para. 0013, processors, memory, and computer storage medium).

Regarding claims 9, 10, 13, 14, 16, 17, and 20, these claims comprise limitations substantially the same as claims 2, 3, 6, and 7; therefore they are rejected by the same rationale. 

8.	Claims 4, 5, 11, 12, 18, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang-Haley-Cavalcanti, as applied to claims 2, 9, and 17 above, in view of Greene (US Patent 9,602,881), and further in view of Lin et al. (US Publication 2013/0127990, hereinafter Lin). 
Regarding claim 4, Huang-Haley-Cavalcanti discloses the method according to claim 2, further comprising: 
obtaining a template list, wherein the template list comprises template identifiers of video templates (Huang, para. 0013, fig. 4, obtain a list of templates with template IDs template1, template 2, project 1);
determining whether the first template satisfies a preset condition based on the template list (Huang, para. 0013, fig. 4, selectable templates are determined to contain highlight and summary as preset condition);
 in response to that the first template satisfies the preset condition, displaying the first video template (Huang, para. 0013, fig’s 4 and 5, display selected  template 1); 
in response to that the first template does not satisfy the preset condition, displaying abnormal information (Huang, para. 0013-0014, displaying video templates; display abnormal information is well known in the art as evidenced by Takahashi et al., US Publication 2020/0170485, para.0183).
Huang-Haley-Cavalcanti does not explicitly disclose wherein the template list comprises labels indicating whether video templates are offline, and terminal models and systems for video templates.
Greene discloses labels indicating whether video templates are offline (Greene, column 17, lines 43-48, template representation indicate template is from a remote system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Greene’s features into Huang-Haley-Cavalcanti’s invention for enhancing user’s video edit experience by providing indicators showing templates’ availability.
Huang-Haley-Cavalcanti-Greene does not explicitly disclose terminal models and systems for video templates.
Lin discloses terminal models and systems for video templates (Lin, para. 0011, determine if particular device/system support video generating capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s features into Huang-Haley-Cavalcanti-Greene’s invention for enhancing user’s video edit experience by checking device/system support for video generating function.

Regarding claim 5, Huang-Haley-Cavalcanti-Greene-Lin discloses the method according to claim 4, wherein the preset condition comprises: 
the template list comprises the template identifier of the first video template (Huang, para. 0013, fig. 4, obtain a list of templates with template IDs 1, 2); 
the template list comprises a label that the first video template is not offline (Huang, fig. 4, labels template 1, template 2 indicates template are available; Greene, column 17, lines 43-48, template representation can indicate whether template is from a remote system or locally available); 
Lin, para. 0011, determine if particular device/system support video generating capability).
The motivation and obviousness arguments are the same as claim 4.

Regarding claims 11, 12, 18 and 19, these claims comprise limitations substantially the same as claims 4 and 5; therefore they are rejected by the same rationale.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484